In an action to foreclose on a mortgage on real property, the defendants appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated July 16, 1992, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that, as a matter of law, the subject loan qualifies as a "federally related mortgage loan”, such that State usury laws do not apply (see, 12 USC §§ 1735f-7a, 1735f-5 [b]; Banking Law § 14-a [7]). Because the appellants do not dispute allegations that they defaulted on the loan, the plaintiff is entitled to foreclose on the mortgage.
We have considered the appellants’ remaining contentions, and find them to be without merit. Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.